DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              BIG CAPITAL, LLC, and IGOR SHABANETS,
                            Appellants,

                                    v.

REMARES GLOBAL, LLC, as assignee for OMERANIO INVESTMENTS,
        LTD, VISHNU & AL, LLC, and MARK OKHMAN,
                         Appellees.

                              No. 4D19-1476

                          [February 6, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Meenu     T.   Sasser,    Judge;   L.T.    Case    No.
502016CA011045XXXXMB.

  Laura M. Reich and Clarissa A. Rodriguez of Reich Rodriguez, P.A.,
Miami, for appellants.

    Robert C. Glass, Adam T. Rabin and Lauren E. Johnson of McCabe
Rabin, P.A., West Palm Beach, and Robert W. Pittman of Robert W.
Pittman, P.A., Miami, for appellee Remares Global, LLC.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.